I think the policy in question should receive a broader construction than that given by the Appellate Division. The rosin and turpentine which have been destroyed by fire were prior thereto stored with Downing  Co., at Brunswick, Ga., the turpentine in their shed or warehouse and the rosin in their open yard adjacent thereto. The plaintiff corporation had insured this property, so stored, against loss or damage by fire while awaiting shipment. The defendant had issued the policy in question reinsuring the plaintiff for all loss or damage by fire to the rosin and turpentine while awaiting shipment "in or on the warehouses and or sheds of Downing  Co., at Brunswick, Georgia, and insured under policies issued by The London Assurance Corporation, marine branch." Both the rosin and turpentine were damaged by fire, and the plaintiff, under its policy, has been compelled to pay the amount of loss so incurred by the owners. The Appellate Division, however, has held that the *Page 104 
defendant is only liable for the loss occurring to the turpentine which was stored in the shed and not for the rosin which was stored in the yard, holding that the defendant reinsured only such property as was stored within the warehouse or shed. This, to my mind, is not in accord with the evident intention of the parties to the contract. By referring to the policy we find that it was issued to reinsure the London Assurance Corporation. To reinsure means to insure that which was before insured, or that which the plaintiff had insured. The policy further provides that "it is the true intent and meaning of this policy to fully indemnify the London Assurance Corporation for each and every loss by fire within the limits above named to the full extent ofits interest as herein described." Here we have an express declaration as to the meaning of the parties, which is to fully indemnify the plaintiff for its entire loss by fire to the full extent of "its interest;" in other words, to the full extent of its loss. And, again, we have the provision that "this policy is subject to the same fire risks, conditions, interpretations, valuations, endorsements and assignments as are or may be assumed or adopted by the London Assurance Corporation and loss, if any, payable at the same time and in the same manner as they pay." This provision, in effect, adopts the plaintiff's policy as to risks, conditions, interpretations, etc., and makes the loss payable at the same time and in the same manner. It is contended, however, that notwithstanding these express provisions of the policy the property insured was limited to that which was inside of the warehouse or shed, under the provisions of the policy first quoted. It will be observed that the language used is "in or on the warehouses or sheds." The words "or on" are treated as surplusage or meaningless and the word "in" is relied upon as limiting the property to that which was within the warehouse or shed. This construction might properly have been adopted had it not been for the other provisions of the policy, to which I have alluded, indieating an intention to reinsure the plaintiff and assume its liability *Page 105 
upon the property which was subsequently destroyed. No one contends that the word "on" in this connection means upon the warehouses or sheds, neither of which appears to have been constructed for the purpose of receiving property of this character upon its roof. The word "on," however, is often used as expressing the relation of nearness in place; contiguous to or abutting on, as for instance: "As their navy on your shores," "on each side," "the town on the lake," "the store on Main street." (Worcester's Dict.)
The yard in which the rosin was stored surrounds the warehouse and is abutting on or contiguous thereto, and I think the words "or on" should be construed as abutting or contiguous to the warehouse or shed, for by such construction the provisions of the entire policy become harmonious and evidently in accord with the intention of the parties thereto.
The judgment should be reversed and a new trial ordered.
PARKER, Ch. J., BARTLETT, MARTIN and WERNER, JJ., concur with VANN, J.; CULLEN, J., concurs with HAIGHT, J.
Judgment affirmed.